UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23325 Guaranty Federal Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware 43-1792717 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1341 West Battlefield Springfield, Missouri 65807 (Address of principal executive offices) (Zip Code) Telephone Number:(417) 520-4333 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer o Non-accelerated filer T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes £ No T Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class Outstanding as of August 14, 2007 Common Stock, Par Value $0.10 per share 2,793,223 Shares GUARANTY FEDERAL BANCSHARES, INC. TABLE OF CONTENTS Page PART I. Financial Information Item 1.Financial Statements Consolidated Financial Statements (Unaudited): Statements of Financial Condition 3 Statements of Income 4 Statements ofStockholders’ Equity 5 Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures about Market Risk 15 Item 4.Control and Procedures 17 PART II. Other Information Item 1.Legal Proceedings 18 Item 1A.Risk factors 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Defaults Upon Senior Securities 18 Item 4.Submission of Matters to a Vote of Security Holders 18 Item 5.Other Information 19 Item 6.Exhibits 19 Signatures 2 Table of Contents PART IFINANCIAL INFORMATION Item 1. Financial Statements GUARANTY FEDERAL BANCSHARES, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION JUNE 30, 2007 (UNAUDITED) AND DECEMBER 31, 2006 ASSETS 6/30/07 12/31/06 Cash $ 12,293,315 10,684,831 Interest-bearing deposits in other financial institutions 4,045,642 4,195,770 Cash and cash equivalents 16,338,957 14,880,601 Available-for-sale securities 6,671,182 7,906,321 Held-to-maturity securities 702,950 763,025 Stock in Federal Home Loan Bank, at cost 3,236,000 5,382,700 Mortgage loans held for sale 3,676,992 3,004,635 Loans receivable, net of allowance for loan losses of June 30, 2007 - $5,686,262 - December 31, 2006 - $5,783,477 468,155,685 477,264,522 Accrued interest receivable: Loans 2,496,722 2,830,811 Investments 90,372 79,498 Prepaid expenses and other assets 2,865,938 2,955,483 Foreclosed assets held for sale 1,373,013 172,637 Premises and equipment 7,610,031 7,867,809 Income taxes receivable 467,228 774,469 Deferred income taxes 1,199,330 962,484 $ 514,884,400 524,844,995 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ 395,563,242 352,229,636 Federal Home Loan Bank advances 55,586,000 108,000,000 Securities sold under agreements to repurchase 50,878 1,703,221 Subordinated debentures 15,465,000 15,465,000 Advances from borrowers for taxes and insurance 532,144 222,869 Accrued expenses and other liabilities 400,095 441,890 Accrued interest payable 1,569,732 1,414,946 Dividend payable 467,209 468,190 469,634,300 479,945,752 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Common Stock: $0.10 par value; authorized 10,000,000 shares; issued June 30, 2007 - 6,717,411 shares; December 31, 2006 - 6,653,527 shares 671,741 665,353 Additional paid-in capital 57,050,859 55,730,352 Unearned ESOP shares (1,230,930 ) (1,344,930 ) Retained earnings, substantially restricted 43,414,859 41,183,006 Accumulated other comprehensive income Unrealized appreciation on available-for-sale securities, net of income taxes 1,139,201 1,534,548 101,045,730 97,768,329 Treasury stock, at cost; June 30, 2007 - 3,862,792 shares; December 31, 2006 - 3,764,367 shares (55,795,630 ) (52,869,086 ) 45,250,100 44,899,243 $ 514,884,400 524,844,995 See Notes to Condensed Consolidated Financial Statements 3 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME THREEMONTHS AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three months ended Six months ended 6/30/2007 6/30/2006 6/30/2007 6/30/2006 INTEREST INCOME Loans $ 8,913,325 8,246,924 18,256,770 16,131,712 Investment securities 91,781 125,310 189,022 227,317 Other 98,039 14,035 179,224 105,155 9,103,145 8,386,269 18,625,016 16,464,184 INTEREST EXPENSE Deposits 3,951,753 2,475,419 7,457,169 4,744,711 Federal Home Loan Bank advances 814,145 1,363,217 1,989,338 2,586,639 Other 262,498 286,539 528,376 563,248 5,028,396 4,125,175 9,974,883 7,894,598 NET INTEREST INCOME 4,074,749 4,261,094 8,650,133 8,569,586 PROVISION FOR LOAN LOSSES 210,000 225,000 420,000 450,000 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 3,864,749 4,036,094 8,230,133 8,119,586 NONINTEREST INCOME Service charges 564,594 337,667 1,117,076 649,922 Late charges and other fees 69,859 58,791 130,812 150,272 Gain on sale of investment securities 193,355 176,497 385,971 374,921 Gain on sale of loans 331,171 160,392 623,868 279,965 Income (loss) on foreclosed assets 1,685 (333 ) (610 ) (265 ) Other income 174,187 225,856 343,164 325,875 1,334,851 958,870 2,600,281 1,780,690 NONINTEREST EXPENSE Salaries and employee benefits 1,812,208 1,483,714 3,555,092 2,926,804 Occupancy 406,454 370,548 818,207 687,863 SAIF deposit insurance premiums 10,582 9,910 20,247 20,232 Data processing 104,566 70,004 202,269 125,141 Advertising 99,999 100,519 199,998 202,254 Other expense 561,979 508,805 1,074,523 948,600 2,995,788 2,543,500 5,870,336 4,910,894 INCOME BEFORE INCOME TAXES 2,203,812 2,451,464 4,960,078 4,989,382 PROVISION FOR INCOME TAXES 787,588 870,074 1,790,314 1,843,667 NET INCOME $ 1,416,224 1,581,390 3,169,764 3,145,715 BASIC EARNINGS PER SHARE $ 0.51 0.56 1.15 1.12 DILUTED EARNINGS PER SHARE $ 0.50 0.54 1.12 1.08 See Notes to Condensed Consolidated Financial Statements 4 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY SIX MONTHS ENDED JUNE 30, 2007 (UNAUDITED) Common Stock Additional Paid-In Capital Unearned ESOP Shares Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balance, January 1, 2007 $ 665,353 55,730,352 (1,344,930 ) (52,869,086 ) 41,183,006 1,534,548 44,899,243 Comprehensive income Net income - 3,169,764 - 3,169,764 Change in unrealized appreciation on available-for-sale securities, net of income taxes - (395,347 ) (395,347 ) Total comprehensive income 2,774,417 Dividends ($0.34 per share) - (937,911 ) - (937,911 ) Stock award plans - 240,722 - 240,722 Stock options exercised 6,388 857,333 - 863,721 Release of ESOP shares - 222,452 114,000 - - - 336,452 Treasury stock purchased - - - (2,926,544 ) - - (2,926,544 ) Balance, June 30, 2007 $ 671,741 57,050,859 (1,230,930 ) (55,795,630 ) 43,414,859 1,139,201 45,250,100 See Notes to Condensed Consolidated Financial Statements 5 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY SIX MONTHS ENDED JUNE 30, 2006 (UNAUDITED) Common Stock Additional Paid-In Capital Unearned ESOP Shares Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balance, January 1, 2006 $ 657,135 53,778,686 (1,572,930 ) (49,276,005 ) 36,533,338 1,971,925 42,092,149 Comprehensive income Net income - 3,145,715 - 3,145,715 Change in unrealized appreciation on available-for-sale securities, net of income taxes - (571,713 ) (571,713 ) Total comprehensive income 2,574,002 Dividends ($0.33 per share) - (922,162 ) - (922,162 ) Stock award plans - 267,033 - 267,033 Stock options exercised 5,871 822,348 - 828,219 Release of ESOP shares - 213,940 114,000 - - - 327,940 Treasury stock purchased - - - (1,116,848 ) - - (1,116,848 ) Balance, June 30, 2006 $ 663,006 55,082,007 (1,458,930 ) (50,392,853 ) 38,756,891 1,400,212 44,050,333 See Notes to Condensed Consolidated Financial Statements 6 Table of Contents GUARANTY
